UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22391 Nuveen Build America Bond Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Name and address of agent for service) Registrant's telephone number, including area code: (312) 917-7700 Date of fiscal year end: March 31 Date of reporting period: September 30, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. REPORTS TO STOCKHOLDERS. NUVEEN INVESTMENTS ANNOUNCES STRATEGIC COMBINATION WITH FAF ADVISORS On July 29, 2010, Nuveen Investments announced that U.S. Bancorp will receive a 9.5% stake in Nuveen Investments and cash consideration in exchange for the long-term asset business of U.S. Bancorp’s FAF Advisors. Nuveen Investments is the parent of Nuveen Asset Management (NAM), the investment adviser for the Fund included in this report. FAF Advisors, which currently manages about $25 billion of long-term assets and serves as the advisor of the First American Funds, will be combined with NAM, which currently manages about $75 billion in municipal fixed income assets. Upon completion of the transaction, Nuveen Investments, which currently manages about $160 billion of assets across several high-quality affiliates, will manage a combined total of about $185 billion in institutional and retail assets. This combination will not affect the investment objectives, strategies or policies of the Fund in this report. Over time, Nuveen Investments expects that the combination will provide even more ways to meet the needs of investors who work with financial advisors and consultants by enhancing the multi-boutique model of Nuveen Investments, which also includes highly respected investment teams at Hyde Park, NWQ Investment Management, Santa Barbara Asset Management, Symphony Asset Management, Tradewinds Global Investors and Winslow Capital. The transaction is expected to close late in 2010, subject to customary conditions. Chairman’s Letter to Shareholders Dear Shareholder, Recent months have revealed the fragility and disparity of the global economic recovery. In the U.S., the rate of economic growth has slowed as various stimulus programs wind down, exposing weakness in the underlying economy. In contrast, many emerging market countries are experiencing a return to comparatively high rates of growth. Confidence in global financial markets has been undermined by concerns about high sovereign debt levels in Europe and the U.S. Until these countries can begin credible programs to reduce their budgetary deficits, market unease and hesitation will remain. On a more encouraging note, while the global recovery is expanding existing trade imbalances, policy makers in the leading economies are making a sustained effort to create a global framework through which various countries can take complimentary actions that should reduce those imbalances over time. The U.S. economy is subject to unusually high levels of uncertainty as it struggles to recover from a devastating financial crisis. Unemployment remains stubbornly high, due to what appears to be both cyclical and structural forces. Federal Reserve policy makers are implementing another round of quantitative easing, a novel approach to provide support to the economy. However, the high levels of debt owed both by U.S. consumers and the U.S. government limit the Fed’s ability to engineer a stronger economic recovery. The U.S. financial markets reflect the crosscurrents now impacting the U.S. economy. Today’s historically low interest rates reflect the Fed’s intervention in the financial markets and the demand for U.S. government debt by U.S. and overseas investors looking for a safe haven for investment. The continued corporate earnings recovery and recent electoral results are giving a boost to equity markets. Encouragingly, financial institutions are rebuilding their balance sheets and the financial reform legislation enacted last summer has the potential to address many of the most significant contributors to the financial crisis, although the details still have to be worked out. In this difficult environment your Nuveen investment team continues to seek sustainable investment opportunities and, at the same time, remains alert for potential risks that may result from a recovery still facing many headwinds. As your representative, the Nuveen Fund Board monitors the activities of each investment team to assure that all maintain their investment disciplines. As always, I encourage you to contact your financial consultant if you have any questions about your investment in a Nuveen Fund. On behalf of the other members of your Fund Board, we look forward to continuing to earn your trust in the months and years ahead. Sincerely, Robert P. Bremner Chairman of the Board November 22, 2010 Nuveen Investments 1 Portfolio Manager’s Comments Nuveen Build America Bond Fund (NBB) Portfolio manager Daniel Close reviews key investment strategies and the performance of the Nuveen Build America Bond Fund (NBB), for the period from the Fund’s inception on April 27, 2010, through September 30, 2010. Dan, who joined Nuveen in 2000, assumed portfolio management responsibility for NBB upon its inception. What key strategies were used to manage NBB during the period since its inception through September 30, 2010? The Fund is designed to invest primarily in Build America Bonds (BABs) and other taxable municipal bonds. Build America Bonds are a new class of taxable municipal debt, created as part of the American Recovery and Reinvestment Act in February 2009. These bonds generally offer municipal issuers a federal subsidy currently equal to 35% of a bond’s interest payments, often providing issuers with a lower-cost alternative to traditional tax-exempt debt. NBB’s primary investment objective is to provide current income through investments in taxable municipal securities. Its secondary objective is to seek enhanced portfolio value and total return. NBB can offer strategic portfolio diversification opportunities for traditional municipal bond investors, while broadening participation to investors that have not traditionally purchased municipal bonds, including public and corporate retirement plans, endowments, life insurance companies and sovereign wealth funds. Since the first Build America Bond (BAB) issue in April 2009, BABs issuance totaled $136.4 billion, accounting for 22% of new bonds issued in the municipal market. This ample supply enabled us to purchase a good balance of BABs in both the primary (new issue) and secondary markets, with the initial invest-up period substantially completed by the end of May 2010. Many of the bonds we purchased were general and limited tax obligation credits, with sectors such as utilities, water and sewer, transportation, public higher education, and tobacco adding diversification to the portfolio. Under the provisions of the Build America Bond program, only governmental entities can issue BABs. Non-profit 501(c)(3) organizations such as hospitals generally do not qualify as BABs issuers, limiting the availability of these bonds for the Fund. Bonds with proceeds earmarked for refundings, working capital, and private activities also are not covered by the Build America Bond program. By April 2010, when NBB was launched, virtually all 50 states had issued BABs, with California, New York, Texas, and Illinois at the forefront in terms of issuance, followed by Ohio, Washington, Florida and Pennsylvania. This allowed us to add geographic diversity to the Fund. When looking at the highest rating of Moody’s, Fitch and Standard and Poor’s (S&P), the credit quality profile as of September 30, 2010, was AA. Certain statements in this report are forward-looking statements. Discussions of specific investments are for illustration only and are not intended as recommendations of individual investments. The forward-looking statements and other views expressed herein are those of the portfolio manager as of the date of this report. Actual future results or occurrences may differ significantly from those anticipated in any forward-looking statements, and the views expressed herein are subject to change at any time, due to numerous market and other factors. The Fund disclaims any obligation to update publicly or revise any forward-looking statements or views expressed herein. Any reference to credit ratings for portfolio holdings refers to the highest rating assigned by a Nationally Recognized Statistical Rating Organization (“NRSRO”) such as Standard & Poor’s, Moody’s, or Fitch. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below investment grade. Holdings and ratings may change over time. 2 Nuveen Investments Shortly after the invest-up period began, we purchased a number of long U.S. Treasury bonds to help bring NBB’s duration profile in line with that of the Fund’s benchmark, the Barclays Capital Build America Bond (BAB) Index. At the time of purchase, long U.S. Treasury bonds were offering a yield of approximately 4.60%. With the subsequent decline in long U.S. Treasury yields (i.e. prices increased), this purchase meaningfully benefited NBB not only by helping the Fund reach its yield goal but also through price appreciation. To hasten the invest-up of NBB, soon after inception, we also bought some non-BAB issues, including qualified school construction bonds (QSCBs) and pension obligation bonds. (NBB can hold up to 20% of its portfolio in debt obligations other than BABs.) Toward the end of this period, we sold most of these non-BAB holdings and reinvested the proceeds in BABs, leaving only a small position in non-BABs at period end. Our purchases during this period included a good mix of benchmark and non-benchmark BAB issues. Benchmark BAB issues are bonds whose issue is over $250 million in size and therefore eligible for inclusion in the Barclays Capital BAB Index. Non-benchmark BAB issues are smaller, generally lower-profile issuers that sometimes offer the same credit quality as benchmark issues, but may require a more detailed credit review prior to purchase. Given Nuveen’s research capabilities and the incremental yield these types of obligations often offer, we believe this makes non-benchmark BABs an area of the market in which we can find and add value. As part of its investment strategies, NBB uses an integrated leverage and hedging strategy to seek to enhance current income and total return, while seeking to maintain a level of interest rate risk similar to that of the BAB Index. As of September 30, 2010, NBB had used both borrowings and inverse floating rate securities1 to implement leverage. Duration shortening hedges, which can include shorting U.S. Treasury futures or being long in LIBOR swaps, were used to reduce the leverage-adjusted portfolio duration to a level close to that of the index. NBB’s integrated leverage and hedging strategy is discussed in more detail on page four. How did NBB perform over this period? The initial period return for NBB’s common shares at net asset value, as well as relevant index information, are presented in the accompanying table. Cumulative Total Returns on Net Asset Value* Since inception period ended 9/30/10 Since Inception NBB 7.42% Barclays Capital Build America Bond (BAB) Index2 6.16% * The returns shown in this table represent the period from April 27, 2010 (NBB’s inception date), through September 30, 2010. Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. For additional information, see the Performance Overview page for NBB in this report. 1 An inverse floating rate security, also known as an inverse floater, is a financial instrument designed to pay long-term interest at a rate that varies inversely with a short-term interest rate index. For the Nuveen Funds, the index typically used is the Securities Industry and Financial Markets Association (SIFMA) Municipal Swap Index (previously referred to as the Bond Market Association Index or BMA). Inverse floaters, including those inverse floating rate securities in which the Fund invested during this reporting period, are further defined within the Notes to Financial Statements and Glossary of Terms Used in this Report sections of this report. 2 The Barclays Capital Build America Bond (BAB) Index is an unleveraged index that comprises all direct pay Build America Bonds that are SEC-regulated, taxable, dollar-denominated, and have at least one year to final maturity, at least $250 million par amount outstanding, and are determined to be investment grade by Barclays Capital. This index does not reflect any initial or ongoing expenses and is not available for direct investment. Nuveen Investments 3 For the since inception period ended September 30, 2010, NBB’s cumulative return on net asset value (NAV) exceeded the returns for the Barclays Capital Build America Bond (BAB) Index. Key management factors that influenced NBB’s return for this period included the purchase of long dated U.S. Treasuries during the invest-up, use of duration shortening instruments, credit exposure and sector allocation. In addition, the Fund’s integrated leverage and hedging strategy was an important factor affecting the Fund’s performance over this period. The impact of this leverage is discussed in more detail below. During this period, bonds with longer maturities generally performed well, due in part to the decline in interest rates, particularly at the longer end of the yield curve. BABs are generally less cost-effective for issuers offering short and intermediate maturities, and approximately 70% of BABs have been issued since program inception with maturities of 22 years or longer. In addition, as mentioned previously, we bought a number of long U.S. Treasury bonds, which benefited the Fund through price appreciation. On the whole during this period, the Fund was largely invested in bonds with longer maturities, which generally made positive contributions to its performance. Conversely, these longer maturity bonds will not perform as well during periods of rising long-term interest rates. However, the Fund also used duration shortening positions as part of its integrated leverage and hedging strategy to reduce the Fund’s duration and move it closer to the Barclays BAB Index. Because we were shorting long interest rates at a time when bond yields were falling and prices rising, the use of these duration shortening vehicles had a negative impact on NBB’s total return performance. On the other hand, using these duration shortening vehicles when interest rates are rising may have a benefical effect upon the fund’s return. While there was no clear pattern in performance among the credit quality sectors in the BAB market, NBB’s credit rating exposure was positive for its performance during this period. In addition, NBB’s sector allocation was well diversified, and the overall impact of sector exposure was marginally positive for the Fund. IMPACT OF THE FUND’S LEVERAGE STRATEGIES ON PERFORMANCE One important factor impacting the returns of the Fund relative to the comparative index was the Fund’s use of financial leverage. The Fund uses leverage because its managers believe that, over time, leveraging provides opportunities for additional income and total return for shareholders. However, use of leverage also can expose common shareholders to additional volatility. For example, as the prices of securities held by the Fund decline, the negative impact of these valuation changes on net asset value and total return is magnified by the use of leverage. Conversely, leverage may enhance returns during periods when the prices of securities held by the Fund generally are rising. Leverage made a positive contribution to the Fund’s performance over its since inception reporting period. 4 Nuveen Investments Dividend and Share Price Information NBB, which was introduced in April 2010, declared its initial monthly dividend distribution during June 2010 and maintained a stable monthly dividend throughout the remainder of the reporting period ended September 30, 2010. NBB seeks to pay stable dividends at rates that reflect the Fund’s past results and projected future performance. During certain periods, the Fund may pay dividends at a rate that may be more or less than the amount of net investment income actually earned by the Fund during the period. If the Fund has cumulatively earned more than it has paid in dividends, it holds the excess in reserve as undistributed net investment income (UNII) as part of the Fund’s NAV. Conversely, if the Fund has cumulatively paid dividends in excess of its earnings, the excess constitutes negative UNII that is likewise reflected in the Fund’s NAV. NBB will, over time, pay all of its net investment income as dividends to shareholders. As of September 30, 2010, NBB had a positive UNII balance, based upon our best estimate, for tax purposes and a positive UNII balance for financial reporting purposes. SHARE PRICE INFORMATION As of September 30, 2010, the share price of NBB was trading at a (+) premium of (+) 2.40% to its NAV. The Fund’s average (+) premium over its since inception reporting period was (+) 1.94%. Nuveen Investments 5 NBB Nuveen Build America Performance Bond Fund OVERVIEW as of September 30, 2010 Fund Snapshot Share Price Net Asset Value (NAV) Premium/(Discount) to NAV 2.40% Market Yield 6.84% Net Assets ($000) Average Effective Maturity on Securities (Years) Leverage-Adjusted Duration Effective Duration Cumulative Total Return (Inception 4/27/10) On Share Price On NAV Since Inception 5.03% 7.42% States2 (as a % of total municipal bonds) California 15.5% New York 10.9% Washington 6.7% Florida 6.5% Michigan 5.4% Texas 5.4% Ohio 5.2% Illinois 4.8% Georgia 4.1% Indiana 3.4% Louisiana 3.3% Colorado 3.2% Pennsylvania 2.9% Tennessee 2.8% Oregon 2.6% Arizona 2.5% Other 14.8% Portfolio Composition2,3 (as a % of total investments) Tax Obligation/General 28.4% Tax Obligation/Limited 26.5% Utilities 17.5% Water and Sewer 9.7% Transportation 6.8% Education and Civic Organizations 6.2% Short-Term Investments 0.0%* Other 4.9% * Rounds to less than 0.1%. Build America Bond Allocation2 (as a % of total municipal bonds) Build America Bonds 93.0% Non-Build America Bonds 7.0% Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Ratings shown are the highest of Standard & Poor’s Group, Moody’s Investor Service, Inc. or Fitch, Inc. AAA includes bonds with an implied AAA rating since they are backed by U.S. Government or agency securities. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below-investment grade. Holdings designated N/R are not rated by any of these national rating agencies. 2 Holdings are subject to change. 3 Excluding investments in derivatives. 6 Nuveen Investments Nuveen Build America Bond Fund NBB Portfolio of Investments September 30, 2010 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Municipal Bonds Alabama – 1.0% (0.8% of Total Investments) $ 5,000 Hartselle, Alabama, General Obligation Bonds, Federally Taxable Build America Bonds, Series 6/20 at 100.00 AAA $ 5,187,150 2010, 6.200%, 6/01/39 – AGM Insured Arizona – 3.0% (2.5% of Total Investments) Arizona Board of Regents, University of Arizona, System Revenue Bonds, Build America Taxable 8/20 at 100.00 AA– Bonds, Series 2010A, 6.423%, 8/01/35 Mesa, Arizona, Utility System Revenue Bonds, Build America Taxable Bond Series 2010, No Opt. Call Aa2 6.100%, 7/01/34 Total Arizona California – 18.4% (15.5% of Total Investments) California Infrastructure Economic Development Bond Bank, Revenue Bonds, University of No Opt. Call Aa2 California San Francisco Neurosciences Building, Build America Taxable Bond Series 2010B, 6.486%, 5/15/49 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Build 3/20 at 100.00 A2 America Taxable Bond Series 2010A-2, 8.000%, 3/01/35 California State University, Systemwide Revenue Bonds, Build America Taxable Bond Series No Opt. Call Aa2 2010B, 6.484%, 11/01/41 California State, General Obligation Bonds, Various Purpose Build America Taxable Bond Series 3/20 at 100.00 A1 2010, 7.950%, 3/01/36 Fresno, California, Water System Revenue Bonds, Build America Taxable Bond Series 2010A-2, No Opt. Call A 6.750%, 6/01/40 Hayward Unified School District, Alameda County, California, General Obligation Bonds, Build 8/20 at 100.00 AAA America Taxable Bonds, Series 2010B, 7.350%, 8/01/43 – AGM Insured Los Angeles Community College District, California, General Obligation Bonds, Build America No Opt. Call Aa1 Taxable Bonds, Series 2010, 6.600%, 8/01/42 Napa Valley Unified School District, Napa County, California, General Obligation Bonds, Build No Opt. Call Aa2 America Taxable Bond Series 2010B, 6.507%, 8/01/43 Orange County Sanitation District, California, Wastewater Revenue Bonds, Build America Taxable No Opt. Call AAA Bond Series 2010A, 5.580%, 2/01/40 Pacifica, California, General Obligation Taxable Pension Bonds, Series 2010, 6.899%, 6/01/30 – 6/20 at 100.00 AAA AGM Insured San Bernardino Community College District, California, General Obligation Bonds, Election of No Opt. Call AA– 2008, Build America Taxable Bond Series 2009C, 7.630%, 8/01/44 San Francisco City and County Redevelopment Financing Authority, California, Taxable Tax No Opt. Call A1 Allocation Revenue Bonds, San Francisco Redevelopment Projects, Series 2009F, 8.406%, 8/01/39 San Francisco City and County, California, Certificates of Participation, 525 Golden Gate No Opt. Call AA– Avenue, San Francisco Public Utilities Commission Office Project, Tender Option Bond Trust B001, 30.681%, 11/1/30 (IF) Santa Barbara County, California, Certificates of Participation, Recovery Zone Economic No Opt. Call AA+ Development Taxable Bonds, Series 2010A-2, 6.250%, 12/01/40 Walnut Energy Center Authority, California, Electric Revenue Bonds, Turlock Irrigation No Opt. Call A+ District, Build America Taxable Bonds, Series 2010B, 6.230%, 1/01/29 West Kern Water District, California, Certificates of Participation, Land Acquisition Project, No Opt. Call AA– Build America Bonds, Series 10B, 6.720%, 6/01/40 Total California Colorado – 3.7% (3.2% of Total Investments) East Cherry Creek Valley Water and Sanitation District, Arapahoe County, Colorado, Water 11/20 at 100.00 A+ Revenue Bonds, Build America Taxable Bond Series 2010B, 5.820%, 11/15/40 Gunnison County, Colorado, Certificates of Participation, Build America Taxable Bond Series 7/20 at 100.00 Aa3 2010B, 6.125%, 7/15/40 Mesa County, Colorado, Certificates of Participation, Build America Taxable Bonds, Series 12/20 at 100.00 Aa3 2010A, 6.371%, 12/01/30 Nuveen Investments 7 Nuveen Build America Bond Fund (continued) NBB Portfolio of Investments September 30, 2010 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Colorado (continued) $ 3,000 Mesa State College, Colorado, Auxiliary Facilities Enterprise Revenue Bonds, Build America No Opt. Call Aa2 $ 3,402,120 Taxable Bond Series 2010B, 6.746%, 5/15/42 Metropolitan State College of Denver, Colorado, Institutional Enterprise Revenue Bonds, No Opt. Call Aa2 Federally Taxable Build America Bonds, Recovery Zone Economic Development Project, Series 2010, 6.000%, 12/01/40 St. Vrain Valley School District RE-1J, Boulder, Larimer and Weld Counties, Colorado, General 12/20 at 100.00 Aa2 Obligation Bonds, Build America Taxable Bond Series 2010B, 5.790%, 12/15/33 Westminster County, Colorado, Water and Wastewater Utility Enterprise Revenue Bonds, Build 12/20 at 100.00 AA America Taxable Bonds, Series 2010, 5.818%, 12/01/30 Total Colorado Connecticut – 1.3% (1.1% of Total Investments) Harbor Point Infrastructure Improvement District, Connecticut, Special Obligation Revenue 4/20 at 100.00 N/R Bonds, Harbor Point Project, Federally Taxable – Issuer Subsidy – Recovery Zone Economic Development Bond Series 2010B, Build America Taxable Bond, 12.500%, 4/01/39 Florida – 7.7% (6.5% of Total Investments) Cape Coral, Florida, Gas Tax Revenue Bonds, Federally Taxable Build America Bonds – Direct 10/20 at 100.00 A2 Payment, Series 2010B, 7.147%, 10/01/30 Davie, Florida, Water and Sewerage Revenue Bonds, Federally Taxable Build America Bonds, 10/20 at 100.00 AAA Series 2010B, 6.599%, 10/01/30 – AGC Insured Florida Governmental Utilities Authority, North Fort Myers Utility Revenue Bonds, Federally 10/20 at 100.00 A2 Taxable Build America Bonds, Series 2010B, 7.084%, 10/01/40 Florida State Board of Education, Public Education Capital Outlay Bonds, Build America Taxable 6/19 at 100.00 AAA Bonds, Series 2010G, 5.750%, 6/01/35 Lake City, Florida, Utility System Revenue Bonds, Build America Taxable Bonds Series 2010B, 7/20 at 100.00 AAA 6.175%, 7/01/35 – AGC Insured Lee Memorial Health System, Florida, Hospital Revenue Bonds, Build America Taxable Bond Series No Opt. Call A 2010A, 7.281%, 4/01/27 Orlando Community Redevelopment Agency, Florida, Tax Increment Revenue Bonds, Downtown 9/20 at 100.00 A1 District, Direct Subsidy Build America Table Bond Series 2010B, 7.784%, 9/01/40 Total Florida Georgia – 4.8% (4.1% of Total Investments) Georgia Municipal Electric Authority, Plant Vogtle Units 3 & 4 Project J Bonds, Taxable Build No Opt. Call A+ America Bonds Series 2010A, 6.637%, 4/01/57 Georgia Municipal Electric Authority, Plant Vogtle Units 3 & 4 Project P Bonds, Refunding No Opt. Call A– Taxable Build America Bonds Series 2010A, 7.055%, 4/01/57 Total Georgia Illinois – 5.7% (4.8% of Total Investments) Chicago Transit Authority, Illinois, Sales and Transfer Tax Receipts Revenue Bonds, Pension No Opt. Call AA Funding Taxable Series 2008A, 6.899%, 12/01/40 Chicago, Illinois, General Airport Revenue Bonds, O’Hare International Airport, Third Lien, 1/20 at 100.00 A1 Build America Taxable Bond Series 2010B, 6.845%, 1/01/38 Cook County, Illinois, General Obligation Bonds, Build America Taxable Bonds, Series 2010D, No Opt. Call AA 6.229%, 11/15/34 Illinois State, General Obligation Bonds, Taxable Build America Bonds, Series 2010-3, No Opt. Call A+ 6.725%, 4/01/35 Lakewood, Illinois, General Obligation Bonds, Waterworks & Sewer Alternative Revenue Source, 12/19 at 100.00 AAA Build America Taxable Bond Series 2010A, 6.300%, 12/01/34 Pekin, Illinois, General Obligation Bonds, Build America Taxable Bond Series 2010, 6.150%, 8/20 at 100.00 AAA 8/01/30 – AGM Insured Total Illinois 8 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Indiana – 4.1% (3.4% of Total Investments) Evansville Redevelopment Authority, Indiana, Lease Rental Revenue Bonds, Build America Taxable Bond Series 2010B: $ 1,250 6.960%, 2/01/34 8/20 at 100.00 Aa3 $ 1,292,988 7.210%, 2/01/39 8/20 at 100.00 Aa3 Indiana University, Consolidated Revenue Bonds, Build America Taxable Bonds, Series 2010B, 6/20 at 100.00 Aaa 5.636%, 6/01/35 Speedway Redevelopment Authority, Indiana, Lease Rental Revenue Bonds, Federally Taxable Build No Opt. Call A+ America Bonds, Series 2010A, 6.512%, 2/01/35 Total Indiana Kansas – 0.4% (0.4% of Total Investments) Wallace County, Kansas, General Obligation Bonds, Build America Taxable Series 2010B, No Opt. Call A 6.449%, 9/01/30 Kentucky – 1.3% (1.1% of Total Investments) Kentucky Municipal Power Agency, Power Supply System Revenue Bonds, Prairie State Project, 9/20 at 100.00 AA+ Tender Option Bond Trust B002, 29.386%, 9/01/37 – AGC Insured (IF) Louisiana – 3.9% (3.3% of Total Investments) East Baton Rouge Sewage Commission, Louisiana, Revenue Bonds, Build America Taxable Bonds, 2/20 at 100.00 Aa2 Series 2010B, 6.087%, 2/01/45 Michigan – 6.4% (5.4% of Total Investments) Belding School District, Ionia, Kent and Montcalm Counties, Michigan, General Obligation 5/20 at 100.00 AA– Bonds, Build America Series 2010B, 6.620%, 5/01/35 Detroit City School District, Wayne County, Michigan State, Unlimited Tax General Obligation, No Opt. Call Aa2 Build America Bonds, Taxable – Direct Payment Bonds, Series 2009B, 7.747%, 5/01/39 Hartland Consolidated School District, Livingston County, Michigan, General Obligation Bonds, 5/20 at 100.00 AA– Build America Taxable Bond Series 2010C, 6.550%, 5/01/35 Jackson Public Schools, Jackson County, Michigan, General Obligation Bonds, Qualified School 5/20 at 100.00 Aa2 Construction Bonds – Taxable Direct Payment, Series 2010B, 6.450%, 5/01/27 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Revenue Bonds, 6/22 at 100.00 BBB Taxable Turbo Series 2006A, 7.309%, 6/01/34 Monroe, Michigan, Limited Tax General Obligation Bonds, Taxable Recovery Zone Economic Development Bonds, Build America Taxable Bond Series 2010: 6.650%, 5/01/27 5/20 at 100.00 A+ 6.800%, 5/01/29 5/20 at 100.00 A+ 7.000%, 5/01/31 5/20 at 100.00 A+ Van Dyke Public Schools, Macomb County, Michigan, General Obligation Bonds, Federally Taxable 5/20 at 100.00 AA– Build America Bonds , Series 2010, 6.550%, 5/01/35 Total Michigan Missouri – 0.4% (0.3% of Total Investments) Missouri Joint Municipal Electric Utility Commission, Power Project Revenue Bonds, Prairie 1/19 at 100.00 A3 State Project, Federally Taxable Build America Bonds – Direct Pay, Series 2009A, 6.890%, 1/01/42 Nebraska – 0.3% (0.3% of Total Investments) District Energy Corporation, Nebraska, Facility Revenue Bonds, Build America Taxable Bonds, 7/20 at 100.00 Aa1 Series 2010B, 5.901%, 7/01/32 Nevada – 1.1% (0.9% of Total Investments) Las Vegas, Nevada, Certificates of Participation, City Hall Project, Build America Federally 9/19 at 100.00 Aa2 Taxable Bonds, Series 2009B, 7.800%, 9/01/39 North Las Vegas, Nevada, General Obligation Water and Wastewater Improvement Bonds, Build No Opt. Call Aa2 America Taxable Bonds, Series 2010A, 6.572%, 6/01/40 Total Nevada Nuveen Investments 9 Nuveen Build America Bond Fund (continued) NBB Portfolio of Investments September 30, 2010 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value New York – 12.9% (10.9% of Total Investments) $ 25,000 Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, Build 12/10 at 100.00 AAA $ 26,545,500 America Taxable Bonds, Series 2010D, 5.600%, 3/15/40 Long Island Power Authority, New York, Electric System Revenue Bonds, Build America Taxable No Opt. Call A– Bond Series 2010B, 5.850%, 5/01/41 New York City Municipal Water Finance Authority, New York, Water and Sewer System Revenue No Opt. Call AA+ Bonds, Second Generation Resolution, Taxable Build America Bonds, Series 2010DD, 5.952%, 6/15/42 New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Build No Opt. Call AAA America Taxable Bonds, Series 2010G-1, 5.467%, 5/01/40 (4) Total New York North Carolina – 1.4% (1.2% of Total Investments) East Carolina University, North Carolina, General Revenue Bonds, Build America Taxable Bond 10/20 at 100.00 Aa2 Series 2010B, 5.875%, 10/01/35 High Point, North Carolina, Combined Enterprise System Revenue Bonds, Build America Taxable 11/20 at 100.00 AA+ Bonds, Series 2010B, 5.921%, 11/01/35 Total North Carolina Ohio – 6.1% (5.2% of Total Investments) American Municipal Power Inc., Ohio, Combined Hydroelectric Projects Revenue Bonds, Federally No Opt. Call A Taxable Build America Bonds, Series 2009B, 6.424%, 2/15/32 Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue 6/17 at 100.00 BBB Bonds, Senior Lien, Series 2007A-2, 5.875%, 6/01/47 Circleville City School District, Pickaway County, Ohio, General Obligation School Facilities 5/20 at 100.00 Aa2 Construction and Improvement Bonds, Build America Taxable Series 2010C, 6.300%, 11/01/40 Franklin County Convention Facilities Authority, Ohio, Lease Revenue Anticipation Bonds, Federally Taxable Direct Payment Build America Bonds, Series 2010: 6.540%, 12/01/36 No Opt. Call AA 6.640%, 12/01/42 No Opt. Call AA Lucas County, Ohio, General Obligation Bonds, Taxable Arena improvement Series 2010, 10/20 at 100.00 Aa2 6.150%, 10/01/40 Madison Local School District, Lake & Geauga Counties, Ohio, General Obligation Bonds, Build 9/20 at 100.00 Aa2 America Taxable Bond Series 2010C, 6.050%, 4/01/42 Mariemont City School District, Hamilton County, Ohio, General Obligation School Improvement 12/20 at 100.00 AA Bonds, Build America Taxable Bonds, Refunding Series 2010B, 6.300%, 12/01/40 Springfield Local School District, Summit County, Ohio, General Obligation Bonds, School 9/19 at 100.00 AA Facilities Improvement, Build America Taxable Series 2010B, 6.125%, 9/01/40 Total Ohio Oklahoma – 0.4% (0.4% of Total Investments) Tulsa County Industrial Authority, Oklahoma, Educational Facilities Lease Revenue Bonds, Sand No Opt. Call A Springs Public Schools Project, Federally Taxable Build America Bonds, Series 2010A, 6.129%, 9/01/24 Oregon – 3.1% (2.6% of Total Investments) Oregon Department of Administrative Services, Certificates of Participation, Federally Taxable 5/20 at 100.00 Aa2 Build America Bonds, Tender Option Bond Trust TN-011, 27.124%, 5/01/35 (IF) (4) Warm Springs Reservation Confederated Tribes, Oregon, Tribal Economic Development Bonds, No Opt. Call A3 Hydroelectric Revenue Bonds, Pelton Round Butte Project, Refunding Series 2009A, 8.250%, 11/01/19 Total Oregon Pennsylvania – 3.5% (2.9% of Total Investments) Haverford Township School District, Delaware County, Pennsylvania, General Obligation Bonds, 3/20 at 100.00 AAA Federally Taxable Build America Bonds, Series 2010, 6.004%, 3/01/35 – AGC Insured New Castle Sanitation Authority, Lawrence County, Pennsylvania, Sewer Revenue Bonds, Build 6/20 at 100.00 AAA America Taxable Bonds, Series 2010A, 6.506%, 6/01/41 – AGM Insured 10 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Pennsylvania (continued) $ 10,000 Uniontown Area School District, Fayette County, Pennsylvania, General Obligation Bonds, 10/20 at 100.00 Aa3 $ 10,446,500 Federally Taxable Build America Bonds, Series 2010, 6.261%, 10/01/39 Total Pennsylvania South Dakota – 0.4% (0.3% of Total Investments) South Dakota Health and Educational Facilities Authority, Recovery Zone Economic Development 8/20 at 100.00 Aa2 Revenue Bonds, Vocational Education Program, Federally Taxable Build America Taxable Bond Series 2010, 6.250%, 8/01/39 Tennessee – 3.3% (2.8% of Total Investments) Metropolitan Government Nashville & Davidson County Convention Center Authority, Tennessee, No Opt. Call A1 Tourism Tax Revenue Bonds, Build America Taxable Bonds, Series 2010A-2, 7.431%, 7/01/43 Texas – 6.4% (5.4% of Total Investments) Cameron County Regional Mobility Authority, Texas, Vehicle Registration Fee Revenue Bonds, 2/20 at 100.00 AA– Federally Taxable Build America Series 2010B, 6.552%, 2/15/36 North Texas Tollway Authority, System Revenue Bonds, Subordinate Lien Taxable Revenue Bonds, 2/20 at 100.00 Baa3 Federally Taxable Build America Bonds, Series 2010-B2, 8.910%, 2/01/30 North Texas Tollway Authority, System Revenue Bonds, Taxable Build America Bond Series 2009B, No Opt. Call A2 6.718%, 1/01/49 San Antonio, Texas, General Obligation Bonds, Build America Taxable Bonds, Series 2010B, 8/20 at 100.00 AAA 6.038%, 8/01/40 Total Texas Utah – 2.4% (2.0% of Total Investments) Central Utah Water Conservancy District, Utah, Revenue Bonds, Federally Taxable Build America 4/20 at 100.00 AA+ Bonds, Series 2010A, 5.700%, 10/01/40 Midvale Redevelopment Agency, Utah, Tax Increment and Sales Tax Revenue Bonds, Federally 5/20 at 100.00 AAA Taxable Build America Bonds, Series 2010, 6.250%, 5/01/34 – AGM Insured North Salt Lake, Utah, Sales Tax Revenue Bonds, Build America Taxable Bond Series 2010, 12/19 at 100.00 AA– 5.800%, 6/15/30 Total Utah Vermont – 1.0% (0.9% of Total Investments) University of Vermont and State Agricultural College, Revenue Bonds, Build America Bonds No Opt. Call Aa3 Series 2010, 6.428%, 10/01/44 Virgin Islands – 2.7% (2.3% of Total Investments) Virgin Islands Water and Power Authority, Electric System Revenue Bonds, Build America Taxable No Opt. Call AAA Bonds Series 2010C, 6.850%, 7/01/35 – AGM Insured Virginia – 2.4% (2.0% of Total Investments) Metropolitan Washington DC Airports Authority, Virginia, Dulles Toll Road Revenue Bonds, No Opt. Call BBB+ Build America Taxable Bond Series 2009D, 7.462%, 10/01/46 – AGC Insured Metropolitan Washington DC Airports Authority, Virginia, Dulles Toll Road Revenue Bonds, No Opt. Call BBB Dulles Metrorail Capital Improvement Project, Build America Taxable Bonds, Series 2010D, 8.000%, 10/01/47 Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset Backed Bonds, 6/12 at 100.00 BBB Refunding Senior Lien Series 2007A1, 6.706%, 6/01/46 Total Virginia Washington – 7.9% (6.7% of Total Investments) Auburn, Washington, Limited Tax General Obligation Bonds, Taxable Build America Bonds, Series 2010B: 6.193%, 12/01/34 6/20 at 100.00 AA 6.243%, 12/01/39 6/20 at 100.00 AA Bremerton, Washington, General Obligation Bonds, Build America Taxable Bonds, Series 2010B, No Opt. Call A1 6.129%, 9/01/35 Grays Harbor County Public Utility District 1, Washington, Electric System Revenue Bonds, No Opt. Call A1 Taxable Build America Bonds – Direct Payment, Series 2010A, 6.707%, 7/01/40 Nuveen Investments 11 Nuveen Build America Bond Fund (continued) NBB Portfolio of Investments September 30, 2010 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Washington (continued) $ 10,000 King County Public Hospital District 1, Washington, Hospital Facilities Revenue Bonds, Valley 6/20 at 100.00 BBB+ $ 10,457,900 Medical Center, Build America Taxable Bonds, Series 2010B, 8.000%, 6/15/40 Mason County Public Utility District 3, Washington, Electric Revenue Bonds, Build America 6/20 at 100.00 Aa3 Taxable Bonds, Series 2010B, 6.347%, 12/01/40 Okanogan County Public Utility District 1, Washington, Electric System Revenue Bonds, Build No Opt. Call A1 America Taxable Bonds – Direct Payment, Series 2010B, 6.046%, 12/01/40 Seattle, Washington, Municipal Light and Power Revenue Bonds, Federally Taxable Build America No Opt. Call Aa2 Bonds, Tender Option Bond Trust T0001, 24.089%, 2/01/40 (IF) (4) Total Washington Wyoming – 1.0% (0.8% of Total Investments) University of Wyoming, Facilities Improvement Revenue Bonds, Build America Taxable Bond Series 6/20 at 100.00 Aa2 2010C, 5.800%, 6/01/30 $ 586,420 Total Municipal Bonds (cost $597,735,723) – 118.4% Principal Amount (000) Description (1) Coupon Maturity Value Short-Term Investments – 0.0% (0.0% of Total Investments) $ 163 Repurchase Agreement with State Street Bank, dated 9/30/10, repurchase price $162,578, 0.080% 10/01/10 $ 162,578 collateralized by $155,000 U.S. Treasury Notes, 2.500%, due 4/30/15, value $165,959 Total Short-Term Investments (cost $162,578) Total Investments (cost $597,898,301) – 118.4% Borrowings – (17.4)% (5) Other Assets Less Liabilities – (1.0)% Net Assets – 100% $ 529,355,992 Investments in Derivatives Forward Swaps outstanding at September 30, 2010: Fund Fixed Rate Unrealized Notional Pay/Receive Floating Rate Fixed Rate Payment Effective Termination Appreciation Counterparty Amount Floating Rate Index (Annualized) Frequency Date (6) Date (Depreciation) Morgan Stanley $ Receive 3-Month USD-LIBOR % Semi-Annually 6/29/11 6/29/40 $ ) Morgan Stanley Receive 3-Month USD-LIBOR % Semi-Annually 7/08/11 7/08/40 ) Morgan Stanley Receive 3-Month USD-LIBOR % Semi-Annually 6/29/11 6/29/40 ) $ ) All percentages shown in the Portfolio of Investments are based on net assets unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in derivatives and/or inverse floating rate transactions. Borrowings as a percentage of Total Investments is 14.7%. Effective date represents the date on which both the Fund and Counterparty commence interest payment accruals on each forward swap contract. N/R Not rated. (IF) Inverse floating rate investment. USD-LIBOR United States Dollar-London Inter-Bank Offered Rate. See accompanying notes to financial statements. 12 Nuveen Investments Statement of Assets & Liabilities September 30, 2010 (Unaudited) Assets Investments, at value (cost $597,898,301) $ Interest receivable Other assets Total assets Liabilities Borrowings Unrealized deprecation on forward swaps Payables: Dividends Offering costs Accrued expenses: Interest on borrowings Management fees Organization costs Other Total liabilities Net assets $ Shares outstanding Net asset value per share outstanding $ Net assets consist of: Shares, $.01 par value per share $ Paid-in surplus Undistributed (Over-distribution of) net investment income Accumulated net realized gain (loss) Net unrealized appreciation (depreciation) Net assets $ Authorized shares Unlimited See accompanying notes to financial statements. Nuveen Investments 13 Statement of Operations For the period April 27, 2010 (commencement of operations) through September 30, 2010 (Unaudited) Investment Income $ Expenses Management fees Shareholders’ servicing agent fees and expenses Interest expense Fees on borrowings Custodian’s fees and expenses Trustees’ fees and expenses Professional fees Shareholders’ reports – printing and mailing expenses Investor relations expense Other expenses Total expenses before custodian fee credit Custodian fee credit ) Net expenses Net investment income Realized and Unrealized Gain (Loss) Net realized gain (loss) from: Investments Forward swaps ) Net unrealized appreciation (depreciation) of: Investments Forward swaps ) Net realized and unrealized gain (loss) Net increase (decrease) in net assets from operations $ See accompanying notes to financial statements. 14 Nuveen Investments Statement of Changes in Net Assets For the period April 27, 2010 (commencement of operations) through September 30, 2010 (Unaudited) Operations Net investment income $ Net realized gain (loss) from: Investments Forward swaps ) Net unrealized appreciation (depreciation) of: Investments Forward swaps ) Net increase (decrease) in net assets from operations Distributions to Shareholders From net investment income ) Decrease in net assets from distributions to shareholders ) Capital Share Transactions Proceeds from sales of shares, net of offering costs Net proceeds from shares issued to shareholders due to reinvestment of distributions Net increase (decrease) in net assets applicable to shares from capital share transactions Net increase (decrease) in net assets Net assets at the beginning of period Net assets at the end of period $ Undistributed (Over-distribution of) net investment income at the end of period $ See accompanying notes to financial statements. Nuveen Investments 15 Statement of Cash Flows For the period April 27, 2010 (commencement of operations) through September 30, 2010 (Unaudited) Cash Flows from Operating Activities: Net Increase (Decrease) in Net Assets from Operations $ Adjustments to reconcile the net increase (decrease) in net assets from operations to net cash provided by (used in) operating activities: Purchases of investments ) Proceeds from sales and maturities of investments Proceeds from (Purchases of) short-term investments, net ) Proceeds from terminated forward swap contracts ) Amortization (Accretion) of premiums and discounts, net (Increase) Decrease in interest receivable ) (Increase) Decrease in other assets ) Increase (Decrease) in accrued interest on borrowings Increase (Decrease) in accrued management fees Increase (Decrease) in accrued other liabilities Net realized (gain) loss from investments ) Net realized (gain) loss from forward swaps Net unrealized (appreciation) depreciation of investments ) Net unrealized (appreciation) depreciation of forward swaps Net cash provided by (used in) operating activities ) Cash Flows from Financing Activities: Increase (Decrease) in borrowings Increase (Decrease) in payable for offering costs Increase (Decrease) in accrued organization costs Cash distributions paid to shareholders ) Proceeds for sale of shares, net of offering costs Net cash provided by (used in) financing activities Net Increase (Decrease) in Cash ) Cash at the beginning of period Cash at the End of Period $ — Supplemental Disclosure of Cash Flow Information Cash paid for interest on borrowings was $295,427. Non-cash financing activities not included herein consists of reinvestments of distributions of $1,010,646. See accompanying notes to financial statements. 16 Nuveen Investments Notes to Financial Statements(Unaudited) 1. General Information and Significant Accounting Policies The fund covered in this report and its corresponding New York Stock Exchange symbol is Nuveen Build America Bond Fund (NBB) (the “Fund”). The Fund is registered under the Investment Company Act of 1940, as amended, as a closed-end, registered investment company. Prior to the commencement of operations, the Fund had no other operations other than those related to organizational matters, the initial capital contribution of $100,275 by Nuveen Asset Management (the “Adviser”), a wholly-owned subsidiary of Nuveen Investments, Inc. (“Nuveen”), and the recording of the organization expense ($11,000) and its reimbursement by the Adviser. The Fund’s primary investment objective is to provide current income through investments in taxable municipal securities. The Fund’s secondary investment objective is to seek enhanced portfolio value and total return. The Fund seeks to achieve its investment objectives by investing primarily in a diversified portfolio of taxable municipal securities known as Build America Bonds (or “BABs”), which make up 80% of its managed assets (as defined in Footnote 7 – Management Fees and Other Transactions with Affiliates). BABs are taxable municipal securities that include bonds issued by state and local governments to finance capital projects such as public schools, roads, transportation infrastructure, bridges, ports and public buildings, among others, pursuant to the American Recovery and Reinvestment Act of 2009. Under normal circumstances, the Fund may invest 20% of its managed assets in securities other than BABs, including taxable and tax-exempt municipal securities, U.S. Treasury and other U.S. government agency securities. At least 80% of the Fund’s managed assets will be invested in securities that are investment grade quality at the time of purchase, as rated by at least one independent rating agency or judged to be of comparable quality by the Adviser. In addition, the Fund will use an integrated leverage and hedging strategy that, in the Adviser’s judgment, has the potential to enhance income and risk adjusted total return over time. The Fund may employ leverage instruments such as borrowings, including loans from certain financial institutions, and portfolio investments that have the economic effect of leverage, including investments in inverse floating rate securities. The Fund’s overall goal is to outperform over time the Barclays Capital Build America Bond Index, an unleveraged index representing the BABs market, while maintaining a comparable overall level of interest rate risk. The following is a summary of significant accounting policies followed by the Fund in the preparation of its financial statements in accordance with U.S. generally accepted accounting principles (“U.S. GAAP”). Investment Valuation Prices of fixed-income securities and forward swap contracts are provided by a pricing service approved by the Fund’s Board of Trustees. These securities are generally classified as Level 2. Prices of fixed-income securities are based on the mean between the bid and asked price. When price quotes are not readily available (which is usually the case for municipal bonds) the pricing service establishes a security’s fair value using methods that may include consideration of the following: yields or prices of investments of comparable quality, type of issue, coupon, maturity and rating, market quotes or indications of value from security dealers, evaluations of anticipated cash flows or collateral, general market conditions and other information and analysis, including the obligor’s credit characteristics considered relevant. In pricing certain securities, particularly less liquid and lower quality securities, the pricing service may consider information about a security, its issuer, or market activity provided by the Adviser. These securities are generally classified as Level 2 or Level 3. Temporary investments in securities that have variable rate and demand features qualifying them as short-term investments are valued at amortized cost, which approximates market value. These securities are generally classified as Level 1 or Level 2 (which is usually the case for municipal bonds). Certain securities may not be able to be priced by the pre-established pricing methods as described above. Such securities may be valued by the Fund’s Board of Trustees or its designee at fair value. These securities generally include, but are not limited to, restricted securities (securities which may not be publicly sold without registration under the Securities Act of 1933, as amended) for which a pricing service is unable to provide a market price; securities whose trading has been formally suspended; debt securities that have gone into default and for which there is no current market quotation; a security whose market price is not available from a pre-established pricing source; a security with respect to which an event has occurred that is likely to materially affect the value of the security after the market has closed but before the calculation of a Fund’s net asset value (as may be the case in non-U.S. markets on which the security is primarily traded) or make it difficult or impossible to obtain a reliable market quotation; and a security whose price, as provided by the pricing service, is not deemed to reflect the security’s fair value. As a general principle, the fair value of a security would appear to be the amount that the owner might reasonably expect to receive for it in a current sale. A variety of factors may be considered in determining the fair value of such securities, which may include consideration of the following: yields or prices of investments of comparable quality, type of issue, coupon, maturity and rating, market quotes or indications of value from security dealers, evaluations of anticipated cash flows or collateral, general market conditions and other information and analysis, including the obligor’s credit characteristics considered relevant. Nuveen Investments 17 Notes to Financial Statements (Unaudited) (continued) These securities are generally classified as Level 2 or Level 3 depending on the priority of the significant inputs. Regardless of the method employed to value a particular security, all valuations are subject to review by the Fund’s Board of Trustees or its designee. Refer to Footnote 2 – Fair Value Measurements for further details on the leveling of securities held by the Fund as of the end of the reporting period. Investment Transactions Investment transactions are recorded on a trade date basis. Realized gains and losses from transactions are determined on the specific identification method. Investments purchased on a when-issued/delayed delivery basis may have extended settlement periods. Any investments so purchased are subject to market fluctuation during this period. The Fund has instructed the custodian to segregate assets with a current value at least equal to the amount of the when-issued/delayed delivery purchase commitments. At September 30, 2010, the Fund had no such outstanding purchase commitments. Investment Income Interest income, which reflects the amortization of premiums and includes accretion of discounts for financial reporting purposes, is recorded on an accrual basis. Investment income also reflects paydown gains and losses, if any. Income Taxes The Fund intends to distribute substantially all of its net investment income and net capital gains to shareholders and to otherwise comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies. Therefore, no federal income tax provision is required. For all open tax years and all major taxing jurisdictions, management of the Fund has concluded that there are no significant uncertain tax positions that would require recognition in the financial statements. Open tax years are those that are open for examination by taxing authorities (i.e., generally the last four tax year ends and the interim tax period since then). Furthermore, management of the Fund is also not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Dividends and Distributions to Shareholders Dividends from net investment income are declared monthly. Net realized capital gains and/or market discount from investment transactions, if any, are distributed to shareholders at least annually. Furthermore, capital gains are distributed only to the extent they exceed available capital loss carryforwards. Distributions to shareholders are recorded on the ex-dividend date. The amount and timing of distributions are determined in accordance with federal income tax regulations, which may differ from U.S. GAAP. Inverse Floating Rate Securities The Fund is authorized to invest in inverse floating rate securities. An inverse floating rate security is created by depositing a municipal bond, typically with a fixed interest rate, into a special purpose trust created by a broker-dealer. In turn, this trust (a) issues floating rate certificates, in face amounts equal to some fraction of the deposited bond’s par amount or market value, that typically pay short-term tax-exempt interest rates to third parties, and (b) issues to a long-term investor (such as the Fund) an inverse floating rate certificate (sometimes referred to as an “inverse floater”) that represents all remaining or residual interest in the trust. The income received by the inverse floater holder varies inversely with the short-term rate paid to the floating rate certificates’ holders, and in most circumstances the inverse floater holder bears substantially all of the underlying bond’s downside investment risk and also benefits disproportionately from any potential appreciation of the underlying bond’s value. The price of an inverse floating rate security will be more volatile than that of the underlying bond because the interest rate is dependent on not only the fixed coupon rate of the underlying bond but also on the short-term interest paid on the floating rate certificates, and because the inverse floating rate security essentially bears the risk of loss of the greater face value of the underlying bond. The Fund may purchase an inverse floating rate security in a secondary market transaction without first owning the underlying bond (referred to as an “externally-deposited inverse floater”), or instead by first selling a fixed-rate bond to a broker-dealer for deposit into the special purpose trust and receiving in turn the residual interest in the trust (referred to as a “self-deposited inverse floater”). The inverse floater held by the Fund gives the Fund the right (a) to cause the holders of the floating rate certificates to tender their notes at par, and (b) to have the broker transfer the fixed-rate bond held by the trust to the Fund, thereby collapsing the trust. An investment in an externally-deposited inverse floater is identified in the Portfolio of Investments as “(IF) – Inverse floating rate investment.” An investment in a self-deposited inverse floater is accounted for as a financing transaction. In such instances, a fixed-rate bond deposited into a special purpose trust is identified in the Portfolio of Investments as “(UB) – Underlying bond of an inverse floating rate trust reflected as a financing transaction,” with the Fund accounting for the short-term floating rate certificates issued by the trust as “Floating rate obligations” on the Statement of Assets and Liabilities. In addition, the Fund reflects in “Investment Income” the entire earnings of the underlying bond and recognizes the related interest paid to the holders of the short-term floating rate certificates as a component of “Interest expense” on the Statement of Operations. During the period April 27, 2010 (commencement of operations) through September 30, 2010, the Fund did not invest in self-deposited inverse floaters. 18 Nuveen Investments The Fund may also enter into shortfall and forbearance agreements (sometimes referred to as a “recourse trust” or “credit recovery swap”) (such agreements referred to herein as “Recourse Trusts”) with a broker-dealer by which the Fund agrees to reimburse the broker-dealer, in certain circumstances, for the difference between the liquidation value of the fixed-rate bond held by the trust and the liquidation value of the floating rate certificates issued by the trust plus any shortfalls in interest cash flows. Under these agreements, the Fund’s potential exposure to losses related to or on inverse floaters may increase beyond the value of the Fund’s inverse floater investments as the Fund may potentially be liable to fulfill all amounts owed to holders of the floating rate certificates. At period end, any such shortfall is recognized as “Unrealized depreciation on Recourse Trusts” on the Statement of Assets and Liabilities. At September 30, 2010, the Fund’s maximum exposure to externally-deposited Recourse Trusts was $68,000,000. Forward Swap Contracts The Fund is authorized to enter into forward interest rate swap contracts consistent with its investment objectives and policies to reduce, increase or otherwise alter its risk profile or to alter its portfolio characteristics (i.e. duration, yield curve positioning and credit quality). The Fund’s use of forward interest rate swap transactions is intended to help the Fund manage its overall interest rate sensitivity, either shorter or longer, generally to more closely align the Fund’s interest rate sensitivity with that of the broader market. Forward interest rate swap transactions involve the Fund’s agreement with a counterparty to pay, in the future, a fixed or variable rate payment in exchange for the counterparty paying the Fund a variable or fixed rate payment, the accruals for which would begin at a specified date in the future (the “effective date”). The amount of the payment obligation is based on the notional amount of the swap contract and the termination date of the swap (which is akin to a bond’s maturity). The value of the Fund’s swap commitment would increase or decrease based primarily on the extent to which long-term interest rates for bonds having a maturity of the swap’s termination date increases or decreases. Forward interest rate swap contracts are valued daily. The net amount recorded on these transactions for each counterparty is recognized on the Statement of Assets and Liabilities as a component of “Unrealized appreciation or depreciation on forward swaps” with the change during the fiscal period recognized on the Statement of Operations as a component of “Net unrealized appreciation (depreciation) of forward swaps.” The Fund may terminate a swap contract prior to the effective date, at which point a realized gain or loss is recognized. When a forward swap is terminated, it ordinarily does not involve the delivery of securities or other underlying assets or principal, but rather is settled in cash on a net basis. Net realized gains and losses during the fiscal period are recognized on the Statement of Operations as “Net realized gain (loss) from forward swaps.” The Fund intends, but is not obligated, to terminate its forward swaps before the effective date. Accordingly, the risk of loss with respect to the swap counterparty on such transactions is limited to the credit risk associated with a counterparty failing to honor its commitment to pay any realized gain to the Fund upon termination. The average notional amount of forward interest rate swap contracts outstanding during the period April 27, 2010 (commencement of operations) through September 30, 2010, was as follows: Average notional amount of forward interest rate swap contracts outstanding Refer to Footnote 3 – Derivative instruments and Hedging Activities for further details on forward interest rate swap contract activity. Market and Counterparty Credit Risk In the normal course of business the Fund may invest in financial instruments and enter into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the other party to the transaction to perform (counterparty credit risk). The potential loss could exceed the value of the financial assets recorded on the financial statements. Financial assets, which potentially expose the Fund to counterparty credit risk, consist principally of cash due from counterparties on forward, option and swap transactions, when applicable. The extent of the Fund’s exposure to counterparty credit risk in respect to these financial assets approximates their carrying value as recorded on the Statement of Assets and Liabilities. Futures contracts, when applicable, expose the Fund to minimal counterparty credit risk as they are exchange traded and the exchange’s clearinghouse, which is counterparty to all exchange traded futures, guarantees the futures contracts against default. The Fund helps manage counterparty credit risk by entering into agreements only with counterparties the Adviser believes have the financial resources to honor their obligations and by having the Adviser monitor the financial stability of the counterparties. Additionally, counterparties may be required to pledge collateral daily (based on the daily valuation of the financial asset) on behalf of the Fund with a value approximately equal to the amount of any unrealized gain above a pre-determined threshold. Reciprocally, when the Fund has an unrealized loss, the Fund has instructed the custodian to pledge assets of the Fund as collateral with a value approximately equal to the amount of the unrealized loss above a pre-determined threshold. Collateral pledges are monitored and subsequently adjusted if and when the valuations fluctuate, either up or down, by at least the pre-determined threshold amount. Zero Coupon Securities The Fund is authorized to invest in zero coupon securities. A zero coupon security does not pay a regular interest coupon to its holders during the life of the security. Tax-exempt income to the holder of the security comes from accretion of the difference between the original purchase price of the Nuveen Investments 19 Notes to Financial Statements (Unaudited) (continued) security at issuance and the par value of the security at maturity and is effectively paid at maturity. The market prices of zero coupon securities generally are more volatile than the market prices of securities that pay interest periodically. Repurchase Agreements In connection with transactions in repurchase agreements, it is the Fund’s policy that its custodian take possession of the underlying collateral securities, the fair value of which exceeds the principal amount of the repurchase transaction, including accrued interest, at all times. If the seller defaults, and the fair value of the collateral declines, realization of the collateral may be delayed or limited. Organization Expenses and Offering Costs The Adviser has agreed to reimburse all organization expenses ($11,000) and pay all offering costs (other than the sales load) that exceed $.04 per share. The Fund’s share of offering costs ($1,054,500) were recorded as a reduction of the proceeds from the sale of shares. Custodian Fee Credit The Fund has an arrangement with the custodian bank whereby certain custodian fees and expenses are reduced by net credits earned on the Fund’s cash on deposit with the bank. Such deposit arrangements are an alternative to overnight investments. Credits for cash balances may be offset by charges for any days on which the Fund overdraws its account at the custodian bank. Indemnifications Under the Fund’s organizational documents, its officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the Fund. In addition, in the normal course of business, the Fund enters into contracts that provide general indemnifications to other parties. The Fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Fund that have not yet occurred. However, the Fund has not had prior claims or losses pursuant to these contracts and expects the risk of loss to be remote. Use of Estimates The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results may differ from those estimates. 2. Fair Value Measurements In determining the fair value of the Fund’s investments, various inputs are used. These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of September 30, 2010: Level 1 Level 2 Level 3 Total Investments: Municipal Bonds $
